 


[THE KNOT LOGO]


November 5, 2008


Ms. Carley Roney


Re: Terms of Employment


Dear Carley:


It gives me great pleasure to confirm the terms by which The Knot, Inc. will
continue your employment under the new title Chief Editorial and Media Officer,
reporting solely and directly to the Chief Executive Officer. You will perform
those services that are reasonably associated with this title and position and
those services reasonably assigned to you and that are commensurate with your
position. In this regard, as part of The Knot’s leadership team, you will be
responsible for directing and managing all editorial and creative content across
the media platforms of The Knot, its subsidiaries and divisions; guiding the
strategic vision for brands and properties of The Knot, its subsidiaries and
divisions; managing and leading product development across all content
franchises and creative design across the entire company; overseeing all content
related to consumer marketing; and serving as the primary spokesperson for The
Knot, its subsidiaries and divisions on all editorial, creative and product
matters. Upon your designation by the Board of Directors, you will serve as an
executive officer of The Knot.
 
The terms of this agreement will be effective immediately, except with respect
to the changes to your Base Salary and vacation days, which shall be effective
January 1, 2009.
 
Compensation Terms
 
Base Salary
 
Your annualized salary rate is $300,000 (“Base Salary”), which will be paid
semi-monthly, on the 15th and on the last workday of the month. The Compensation
Committee shall review your performance and Base Salary annually for potential
increases. Your Base Salary will be subject to withholding of income, social
security and employment taxes in accordance with The Knot’s normal practices.
 
Incentive Bonus
 
You will be eligible to earn an annual cash incentive bonus expressed as a
percentage of Base Salary. Each year, your target and maximum bonus
opportunities will be set by the Compensation Committee. The amount of your
actual bonus will be determined according to your achievement of certain
performance criteria established by the Compensation Committee. The incentive
bonus will be conditioned upon the other terms and conditions of the incentive
compensation program for executive officers, as may be in effect from time to
time, and is payable within thirty (30) days following the completion of The
Knot’s annual audit and approval by the Compensation Committee. The incentive
bonus is not guaranteed and is completely discretionary; you may receive an
incentive bonus in one year but not the next.
 
Other Compensation
 
You will be eligible to participate in future incentive compensation programs
for executive officers, if and when such programs are established by the
Compensation Committee of the Board of Directors, at a level commensurate with
your position at the time awards are granted and on the same general terms and
conditions as apply to the other executive officers of The Knot. In addition, in
no event will the terms of equity awards granted to you with respect to
accelerated vesting upon a “change in control” be less favorable than the terms
made available to any other executive officer, and The Knot will cause any award
to be modified if and as necessary to carry out this provision.
 
 
 

--------------------------------------------------------------------------------

 


Ms. Carley Roney
November 5, 2008
Page 2
 
Severance
 
If your employment is involuntarily terminated without cause by The Knot or a
successor entity, or if you resign for “Good Reason,” The Knot agrees to pay
your Base Salary for two (2) years thereafter, at your rate of pay in effect
immediately prior to such termination or resignation, and for two (2) years
after such termination or resignation receive all benefits (other than vesting
of any equity award) that were associated with your employment immediately prior
to such termination or resignation (to the extent and at such levels that these
benefits remain available to executive employees of The Knot generally during
such 2-year period). These Base Salary payments shall be paid out in
semi-monthly installments, commencing on The Knot’s first regular payroll date
after (1) such termination (in connection with an involuntary termination
without cause) or (2) the tenth business day after the end of the Cure Period,
as defined below (in connection with a Good Reason resignation), and continuing
on each of The Knot’s regular payroll dates thereafter, and will be subject to
all applicable withholdings and taxes. The Knot’s payment of Base Salary or
provision of benefits under this paragraph will be subject in all cases to your
continued and complete compliance during the two-year severance period with the
terms and conditions of the non-disclosure, non-competition and non-solicitation
agreement that you will enter into with The Knot pursuant to this agreement.
 
An involuntary termination “without cause” shall mean a termination of
employment other than for death, disability, termination for Cause or any
resignation by you other than a resignation for Good Reason. “Cause” shall mean
(1) your willful failure to perform the principal elements of your duties to The
Knot or any of its subsidiaries, which failure is not cured within 20 days
following written notice to you specifying the conduct to be cured, (2) your
conviction of, or plea of nolo contendere to, a felony (regardless of the nature
of the felony) or any other crime involving dishonesty, fraud, or moral
turpitude, (3) your gross negligence or willful misconduct (including but not
limited to acts of fraud, criminal activity or professional misconduct) in
connection with the performance of your duties and responsibilities to The Knot
or any of its subsidiaries, (4) your failure to substantially comply with the
rules and policies of The Knot or any of its subsidiaries governing employee
conduct or with the lawful directives of the Board of Directors of The Knot, or
(5) your breach of any non-disclosure, non-solicitation, non-competition or
other restrictive covenant obligations to The Knot or any of its subsidiaries.
“Good Reason” shall mean (1) any reduction of your Base Salary, (2) the
relocation of your principal place of business outside of New York City, (3) the
material diminution of your responsibilities or authority, any reduction of your
title or any change in the reporting structure set forth in the first paragraph
hereof, or (4) immediately following a “change in control” and for two years
thereafter, you are not the senior-most editorial and creative officer of The
Knot (or, if The Knot is then a subsidiary, of The Knot’s ultimate operating
parent company); provided, however, that no Good Reason shall exist if you have
not given written notice to The Knot of the initial existence of the Good Reason
condition(s) and until The Knot has had thirty (30) days to cure such event (the
“Cure Period”) after the date on which you give The Knot written notice
specifying such event in specific detail before such event permits you to
terminate your employment for Good Reason.
 
 
 

--------------------------------------------------------------------------------

 


Ms. Carley Roney
November 5, 2008
Page 3
 
Benefits and Other Terms
 
Benefits and Expenses
 
You will continue to participate in The Knot benefits program as in effect on
the date hereof. A full description of your benefits is contained in official
plan documents that are available to you. Notwithstanding anything to the
contrary contained in the official plan documents, you shall be entitled to six
(6) weeks of vacation per year. As an executive officer, you will be covered by
any supplemental travel and business expense reimbursement policies in effect
for executive officers. Please be advised that The Knot reserves the right to
amend, change and terminate its policies, programs and employee benefit plans at
any time during your employment.
 
Indemnification
 
The Knot will enter with you into an Indemnification Agreement for Directors and
Officers. In addition, you shall be covered by The Knot’s insurance policy for
directors and officers.
 
Non-Disclosure, Non-Competition and Non-Solicitation Agreement
 
This agreement is conditional upon your signing of a non-disclosure,
non-competition and non-solicitation agreement in the form previously provided
to you.
 
At-Will Employment
 
Please understand that your employment will be “at will,” meaning that either
you or The Knot may terminate the relationship at any time, with or without
cause or notice. Please also note that The Knot reserves the right to revise,
supplement, or rescind any of its policies, practices, and procedures (including
those described in the Employee Handbook) as it deems appropriate in its sole
and absolute discretion.
 


Compliance With Section 409A of the Internal Revenue Code
 
The intent of the parties is that payments and benefits under this agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations and guidance promulgated thereunder (collectively,
“Section 409A”), and, accordingly, to the maximum extent permitted, this
agreement shall be interpreted to be in compliance therewith. If you notify The
Knot (with specificity as to the reason therefor) that you believe that any
provision of this agreement (or of any award of compensation, including equity
compensation or benefits) would cause you to incur any additional tax or
interest under Section 409A and The Knot concurs with such belief or The Knot
(without any obligation whatsoever to do so) independently makes such
determination, The Knot shall, after consulting with you, reform such provision
to try to comply with Section 409A through good faith modifications to the
minimum extent reasonably appropriate to conform with Section 409A. To the
extent that any provision hereof is modified in order to comply with Section
409A, such modification shall be made in good faith and shall, to the maximum
extent reasonably possible, maintain the original intent and economic benefit to
you and The Knot of the applicable provision without violating the provisions of
Section 409A.
 
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A and, for
purposes of any such provision of this agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
If you are deemed on the date of termination to be a “specified employee” within
the meaning of that term under Section 409A(a)(2)(B) of the Code, then with
regard to any payment or the provision of any benefit that is specified as
subject to this Section or that is otherwise considered deferred compensation
under Section 409A payable on account of a “separation from service,” such
payment or benefit shall be made or provided at the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” and (B) the date of your death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to you in a lump sum, and any remaining payments and benefits due
under this agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. For purposes of this agreement, the
term “Separation Pay Limit” shall mean two (2) times the lesser of (A) your
annualized compensation based on your annual rate of pay for your taxable year
preceding the taxable year in which you have a “separation from service,” and
(B) the maximum amount that may be taken into account under a tax qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which you incur a
“separation from service.”
 
 
 

--------------------------------------------------------------------------------

 


Ms. Carley Roney
November 5, 2008
Page 4
 
All expenses or other reimbursements under this agreement shall be made on or
prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by you (provided that if any such reimbursements
constitute taxable income to you, such reimbursements shall be paid no later
than March 15th of the calendar year following the calendar year in which the
expenses to be reimbursed were incurred), and no such reimbursement or expenses
eligible for reimbursement in any taxable year shall in any way affect the
expenses eligible for reimbursement in any other taxable year.
 
In the event that it is determined that any payment or distribution of any type
to or for your benefit, whether paid or payable or distributed or distributable,
pursuant to the terms of this agreement would be subject to the additional tax
and interest imposed by Section 409A, or any interest or penalties with respect
to such additional tax (such additional tax, together with any such interest or
penalties, are collectively referred to as the “409A Tax”), then you shall be
entitled to receive an additional payment (a “409A Tax Restoration Payment”) in
an amount that shall fund the payment by you of any 409A Tax as well as all
income taxes imposed on the 409A Tax Restoration Payment, any 409A Tax imposed
on the 409A Tax Restoration Payment and any interest or penalties imposed with
respect to taxes on the 409A Tax Restoration Payment or any 409A Tax.
 
*  *  *  *  *
 
 
 

--------------------------------------------------------------------------------

 


Ms. Carley Roney
November 5, 2008
Page 5

Please indicate your acceptance of these terms by returning the original signed
and dated version of this agreement to my attention.
 
Sincerely,


/s/ IRA CARLIN


Ira Carlin
Chairman, Compensation Committee of the Board of Directors




By signing, dating and returning this agreement, you accept our terms of
employment.

 
/s/ CARLEY RONEY
11/5/08
Carley Roney
Date

 
 
 
 

--------------------------------------------------------------------------------

 